+ °
o r

Stee

y * : .
AG 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | b

& UNITED STATES DISTRICT COURT
. SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
¥, (For Offenses Committed On or After November 1, 1987)
Candido Rodriguez-Santiago Case Number: 3:19-mj-23468
Ellis M Johnston oe ecanuneneemennsis aa ten
Defendant's Attorigy pr ie ,
f eee the
REGISTRATION NO. 88535298 . —
THE DEFENDANT: | | | AUG 2 6 2019
pleaded guilty to count(s) 1 of Complaint ha oe
CL] was found guilty to count(s) BOI ie CA “peru
after a plea of not guilty. . iar
Accordingly, the defendant is adjudged guilty of such count), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
CL] Count(s) a dismissed on the motion of the United States.
IMPRISONMENT |

. The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

x TIME SERVED gg | days

XI Assessment: $10 WAIVED [& Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. oo
[] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attormey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence

Received 000! YW

DUSM HONORABIUE ROBERT N. BLOCK
. UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy. - a : 3:19-mj-23468

 

 
